Pardee, C. J.
We follow the decision of the supreme court of the state of Louisiana in the case of Slaughter-house Co. v. City of New Orleans, as reported in 33 La. Ann. 934, in these propositions:
(1) The charter of complainant, act No. 118 of 1869, Louisiana Laws, constitutes a contract.
(2) That the said charter contains monopoly features.
(3) That so far as said act or charter rests upon delegated police power of the state, it may be repealed or impaired by constitutional or legislative authority, without infringing on the constitution of the United States.
*744We concede the validity of article 248* of the Louisiana constitution, as delegating the regulation of slaughter-houses to the various municipal authorities. We doubt the validity of article 258† of the same constitution, so far as any retroactive effect is claimed for it, and we deny that said article is or pretends to be an exercise of the police power. And we deny the efficiency of any of the ordinances of the city of New Orleans — as shown in this case — to in anywise deprive complainant of the rights given by his contract and charter, or to convey any of said rights.or privileges to defendant.‡
*745In all the cases cited from the supreme court of the United States, (Slaughter-house Cases, 16 Wall. 57; Beer Co. v. Massachusetts, 97 U. S. 25; Fertilizing Co. v. Hyde Park, Id. 677; Stone v. Mississippi, 101 U. S. 814,) bearing on the exercise of police power, there is no decision, no argument even, justifying the impairment of the obligations of a contract, by the aid of the police power, in order to transfer property rights or privileges from one individual to another, or from one corporation to another.
In the case of Beer Co. v. Massachusetts, 97 U. S. 25, a prohibitory law against the sale of malt liquors was maintained, notwithstanding complainant’s charter.
In the case of Fertilizing Co. v. Hyde Park, 97 U. S. 677, a nuisance was allowed to be suppressed by village ordinance, notwithstanding a charter from the state to carry on a fertilizing business at that very place.
In Stone v. Mississippi, 101 U. S. 814, a penal law prohibiting lotteries was upheld, notwithstanding a charter from the state to carry on the lottery business.
In each of those cases the right of a state, by exercise of the police power, to suppress a business otherwise legitimate, was recognized, although such business existed under chartered rights previously acquired.
But the proposition of the defendant goes much further, and it is, that, under the police power of the state, by virtue of articles 248 and 258 of the state constitution, the contract privileges given by act No. 118, 1869, to the complainant, are not repealed nor suppressed nor policed, but distributed, and that, therefore, the defendant may lawfully take up the rights so by police power taken from complainant. And it is to be particularly borne in mind that neither the place, nor the manner, nor the charges, nor the inspection, nor the business of complainant are in any way obnoxious. There is no nuisance, no vice, no illegality tainting the conduct of complainant’s business, and consequently there is no question of public health, manners, or morals involved.
Under these circumstances, and with this view of the case, we incline to the opinion that defendant’s pretensions cannot be sheltered under a claimed exercise of the police power, and that if articles 248 and 258 of the constitution of Louisiana, and the city ordinances thereunder, are to have the effect claimed by defendant, then it would amount to an impairment of the obligations of complainant’s contract *746with the state, and come within the inhibition of section 10, art. 1, of the constitution of the United States.
Inclining to these views, and considering the state of the litigation between the parties, (as stated in the argument,) we think an injunction pendente lite should issue, to the end that the questions involved may be more fully argued and investigated, and the respective rights of the parties fully protected. A bond to cover damages, if any result, should be given. It is therefore ordered that an injunction pending this suit issue as prayed for, on complainant giving bond in the sum of $-, conditioned according to law.

Section 248 of the constitution of Louisiana, of 1879, provides as follows:
“The police juries'of the several parishes, and the constituted authorities of all incorporated municipalities of the state, shall alone have the power of regulating the slaughtering of cattle, and other live stock, within their respective limits: provided, no monopoly or exclusive privilege shall exist in this state, nor such business be restricted to the land or houses of any individual or corporation: provided, the ordinances designating the places for slaughtering shall obtain the concurrent approval of the board of health, or other sanitary organization.”


Section 258 of the constitution of Louisiana, of 1879, provides as follow^:
“All rights, actions, prosecutions, claims, and contracts, as well of individuals as of bodies corporate, and all laws in force at the time of the adoption of this constitution, and not inconsistent therewith, shall continue as if the said constitution had not been adoptéd. But the monopoly features in the charter of any corporation now existing in the state, save such as may be contained in the charter of railroad companies, are hereby abolished.”


The-charter of plaintiff provided, inter alia, (acts of Louisiana of 1869, pp. 169 et seq.:)
“ See. 3. Be it further enacted, etc., that the said company or corporation is hereby authorized to establish and erect, at its own expense, at any point or place on the east bank of the Mississippi river, within the parish of St. Bernard; or in the corporate limits of the city of New Orleans, below the United States barracks; or at any point or place on the west bank of the Mississippi river, below the present depot of the New Orleans, Opelousas & Great Western Bailroad Company, — wharves, stables, sheds,.yards, and buildings necessary to land, stable, shelter, protect, and preserve all kinds of horses, mules, cattle, and other animals, from and after the time such buildings, yards, etc., are ready and complete for business, and notice thereof is given in the official journal of the state; and the said Cresent City Live-Stock Landing & Slaughter-House Company shall have the sole and exclusive privilege of conducting and carrying on the live-stock landing and slaughter-house business within the limits and privileges granted by the provisions of this act; and cattle and other animals destined for sale or slaughter in the city of New Orleans, or its environs, shall be Iknded at the live-stock landings and yards of said company, and shall be yarded, sheltered, and protected, if necessary, by said company or corporation; and said company or corporation'shall be entitled to have and receive for each, etc.
“ See. 10. Be it further enacted, etc., that at the expiration of 25 years from and after the passage of this act, (March 8,1869,) the privileges herein granted shall expire.”